Citation Nr: 0517546	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to June 
1977, at which time he retired from the U.S. Army as a 
Command Sergeant Major.  He died in June 2001.  The appellant 
is the veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Atlanta 
RO.  A transcript of the hearing is of record in the claims 
file.


FINDINGS OF FACT

1.  The veteran died in June 2001.  The death certificate 
shows that the immediate cause of his death was 
arteriosclerotic cardiovascular disease, due to hypertension.

2.  At the time of his death, service connection was in 
effect for degenerative disc disease of the lumbosacral 
spine, intermittent symptoms, assigned a 10 percent 
evaluation; and for meralgia paresthetic (bilateral), lesion 
of the right post-auricular area, and lesion of the right 
post-auricular area, all assigned noncompensable (zero 
percent) evaluations.  The combined evaluation for the 
veteran's service-connected disabilities at the time of his 
death was 10 percent.

3.  No cardiovascular disability, including hypertension, was 
demonstrated either during the veteran's active military 
service, the first post-service year, or for several years 
following his release from active duty; those disorders are 
not shown to have been otherwise related to service, and 
those disorders were not caused or chronically worsened by 
the veteran's service-connected disabilities.

4.  The veteran's service-connected disabilities did not 
result in, cause, contribute to, or otherwise hasten his 
death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's November 1954 enlistment examination shows that 
his heart and vascular system were normal.  He reported no 
history of high blood pressure or pain or pressure in his 
chest, and no defects or diagnoses were noted.  An October 
1971 service record shows the veteran's blood pressure was 
checked for three days because he had a reading of 140/100.  
Subsequent readings were 138/104, 140/110, 130/84, and 
110/80.  The impression was "rule out" hypertensive 
vascular disease.  When examined upon separation in February 
1977, the veteran's heart and vascular system were normal.  
His blood pressure was 120/80.  No defects or diagnoses were 
noted, and the veteran reported no history of heart trouble 
or high blood pressure.

In August 1979, the veteran underwent VA medical examination.  
He denied any history of heart disease, but claimed a history 
of hypertension since 1973.  He said he did not take any 
medication for it.  No cardiovascular disorders were found 
upon clinical evaluation.

In January 1981, the veteran underwent another VA 
examination.  The veteran denied any history of high blood 
pressure or heart disease.  No abnormalities were noted.  He 
also denied any history of diabetes.

October 1991 VA treatment records show the veteran underwent 
a stress test, and it was determined he had good exercise 
tolerance.

In an August 1995 letter from the United States District 
Court for the Eastern District of New York, the veteran was 
informed that his application for disability payments was 
approved by the Agent Orange Veteran Payment Program (AOVPP).  
The program determined that the veteran became totally 
disabled on March 3, 1989.

The Certificate of Death reflects that the veteran passed 
away in June 2001, at the age of 66 years.  An autopsy was 
performed, and the immediate cause of his death was 
determined to be arteriosclerotic cardiovascular disease, due 
to or as a consequence of hypertension.  No other significant 
conditions were listed on the death certificate.

In a January 2003 written statement, R.J., M.D., indicated 
that the veteran was declared mentally incompetent from post-
traumatic stress disorder (PTSD) in July 1989.

In May 2003, a VA physician reviewed the veteran's claims 
file.  She noted the causes of the veteran's death to be 
artherosclerotic heart disease secondary to hypertension.  
The physician noted that the record indicated a history of 
PTSD, and also of exposure to Agent Orange.  He had meralgia 
paresthetica bilaterally, and loss of the right posterior 
auricular area.  There was a lesion on his left cheek.  There 
was degenerative disc disease at the lumbar and sacral spine.  
After reviewing the medical records, the examiner noted that 
the veteran had a couple of blood pressure elevations when he 
was on active duty, and then his blood pressures were normal 
when he was discharged from the Army.  Reviewing all of the 
medical records and the veteran's subsequent conditions, the 
reviewer opined that blood pressure being elevated for a 
couple of readings in the Army was not significant, noting 
that that was the only manifestation of hypertension during 
active duty.  It was noted that the veteran had a problem 
later in his life with hypertension.

In a July 2003 letter, Dr. J indicated that he treated the 
veteran beginning in 1986, initially for trouble with 
hypertension and multiple syncopal episodes.  He also 
suffered from chronic pain secondary to some old injuries 
related to shrapnel.  He alleged to have fallen several times 
from high places, which resulted in multiple hard landings 
from helicopters.  The syncopal episodes were found to be 
related to extensive carotid artery disease related to 
hyperlipidemia, for which he underwent a bilateral carotid 
endarterectomy.  The veteran also suffered from recurrent 
cellulitis and folliculitus in the groin area.  Dr. J 
indicated that the veteran had worked with the State for 
several years, but had to retire due to pain in multiple 
joints, and was declared totally and permanently disabled 
secondary to PTSD.  The veteran was admitted one time to the 
hospital with severe anemia, related to bleeding from peptic 
ulcer disease.  He complained of chronic dyspepsia related to 
his gastro-esophageal reflux disease.  The doctor stated the 
veteran had developed diabetes mellitus, and suffered 
increasing recurrent leg pain from his neuropathy.  Dr. J 
indicated the veteran's mental disability began in 1998.


In March 2005, the appellant testified before the undersigned 
Veterans Law Judge.  The appellant's representative noted 
that the July 2003 written statement from Dr. J indicated 
that the veteran had diabetes before he died.  The 
representative raised the issue of whether the veteran's 
diabetes could have contributed to his death from heart 
disease, and noted that diabetes is a presumed disability 
from Agent Orange exposure, which the veteran had.  The 
appellant and her representative said they had contacted Dr. 
J numerous times to ask him to provide an opinion that the 
veteran's diabetes had contributed to cause his death, but 
neither had been able to get in touch with Dr. J.  The 
representative asked that the appellant's claim be held open 
for a period of time after the hearing, so that he could 
attempt to contact Dr. J and get the requested opinion.  The 
undersigned Veterans Law Judge agreed to that request.

Also at the hearing, the appellant testified that the veteran 
had been diagnosed with diabetes in 1978.  The veteran's 
doctor checked his blood sugar levels.  She did not submit 
the rest of the treatment records from Dr. J.  The 
representative indicated that the veteran was service 
connected for PTSD.  He opined that possibly the veteran's 
PTSD contributed to his heart disease.  The veteran's mood 
during the last few years of his life was described as angry 
and irritable.  The veteran's wife indicated that he had 
worked for the CIA after he left military service, and was 
never the same man after that.  She stated the veteran was 
not in good health when he got out of the military.  He 
worked for the CIA up until his death.  Then the appellant 
stated that she believed the veteran's diabetes began in 
1988.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2003 letter, the RO informed the appellant of the 
VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed January 2004 
statement of the case (SOC) issued during the pendency of 
this

appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claims.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that, during her March 2005 Travel Board 
hearing, the appellant indicated that the veteran had been 
treated by Dr. J from 1986 until his death.  A statement 
submitted during that hearing showed Dr. J indicated the 
veteran had diabetes before his death.  The representative 
and the Veterans Law Judge discussed holding the appellant's 
claim open until she could attempt again to ask Dr. J for 
more documents or an opinion as to his diabetes.  The record 
was held open as requested, but additional records were not 
submitted.  Inasmuch as the VCAA

requires the RO to assist with obtaining any pertinent 
records, the Board points out that the appellant and her 
representative made numerous requests for these records from 
Dr. J, and he did not provide them.  Furthermore, Dr. J 
summarized the veteran's disorders in his July 2003 written 
statement.  Because Dr. J did not begin treating the veteran 
until 1986, nine years after his separation from service, the 
Board finds, as discussed below, that a remand to attempt to 
obtain additional records would be futile, and would not be 
pertinent to the appellant's claims.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including hypertension and heart disease, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive basis due to 
exposure to Agent Orange and/or other herbicides in Vietnam 
is available for Type II diabetes mellitus, under current 
law, as provided at 38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).

In order for service connection for the cause of the 
veteran's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.


The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the cause of the 
veteran's death was etiologically related to his military 
service.  As stated before, the veteran's death certificate 
indicates the disease that caused his death was 
arteriosclerotic cardiovascular disease due to hypertension.




Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's death to service or to any service-connected 
disability.  No available medical evidence shows that the 
veteran suffered from any cardiovascular condition or from 
hypertension until at least several years following his 
discharge from service.  Although he demonstrated several 
high blood pressure readings while in service, subsequent in-
service readings were within normal limits, and a May 2003 VA 
examination report opined definitively that military service 
was not the beginning of the hypertension that would 
eventually lead to the veteran's death at age 66.  
Furthermore, as noted above, Dr. J treated the veteran for 
various illnesses beginning in 1986.  His records, if they 
had been obtained, therefore, would not have been able to 
show whether the veteran was diagnosed with any heart 
disorder within one year of separation from service.

In addition, the appellant and her representative have 
suggested that the veteran had diabetes mellitus, which they 
assert might have led to his death.  Review of the claims 
file, which contains numerous medical records, shows no 
diagnosis or treatment for Diabetes.  The July 2003 written 
statement from Dr. J is the only evidence that the veteran 
was ever diagnosed with diabetes mellitus.  No other medical 
evidence has been associated with the claims file to show any 
treatment for the disease, and Dr. J offered no clinical 
evidence, laboratory findings, or other indication to support 
a diagnosis of diabetes.  The appellant and her 
representative were afforded the opportunity to seek 
confirmatory evidence from Dr. J after the Travel Board 
hearing in March 2005.  To date, no such evidence has been 
submitted.

Nevertheless, even assuming that the veteran had diabetes 
mellitus before his death, the Board sees no basis in the 
record for a grant of service connection for the cause of his 
death.  It has been shown that the veteran served in Vietnam 
and, therefore, would have been presumptively service-
connected for Type II diabetes mellitus if he had claimed the 
disorder during his lifetime and had been found to have been 
diagnosed with it.  However, the Board points out that the 
veteran's diabetes, if he had it, did not contribute to his 
death.  It is not one of the disorders listed on his death 
certificate as either causing or contributing to the 
cardiovascular disease which caused his death.  Nor has any 
opinion of record linked the veteran's diabetes to either his 
death or to his hypertension and arteriosclerotic 
cardiovascular disease.  Therefore, the Board cannot grant 
service connection for the cause of the veteran's death on 
this basis.

Furthermore, the appellant's representative contended that 
the veteran was service connected for PTSD and considered 
totally disabled at the time of his death.  However, a review 
of the claims file shows this is not the case.  In August 
1995, the veteran received a determination from the Agent 
Orange Veteran Payment Program, which indicated that it found 
he was totally disabled as of March 1989.  However, the AOVPP 
is not related to VA in any way, and, as the U.S. Court of 
Appeals for Veterans Claims has observed, "although 
enrollment in that Program might seem to be probative of the 
veteran's possession of an Agent-Orange-related disability, 
the Court is aware of no information suggesting that receipt 
of payments under that Program - established by court 
settlement of a class-action, product-liability suit brought 
by Vietnam veterans against manufacturers of Agent Orange - 
turns on any finding that a veteran has an Agent-Orange-
related ailment. . . .  The standards required for receipt of 
compensation under the Agent Orange Veteran Payment Program 
thus appear very different from those required to establish a 
service-connected disability under chapter 11 of title 38, 
U.S. Code."  Brock v. Brown, 10 Vet.App. 155, 161-62 (1997).

Therefore, any finding that the veteran was totally disabled 
under the AOVPP does not mean that he was considered such for 
VA benefit purposes.  His service-connected disabilities were 
as listed above, and, as noted, PTSD was not one of them.



The veteran's cardiovascular problems were not initially 
documented until several years after his separation from 
service.  Similarly, the record contains no indication that 
any of the veteran's service-connected conditions caused, 
contributed, hastened, or in any way had a role in his death.  
In summary, no medical opinion or other professional evidence 
relating any of the causes of the veteran's death, either on 
a primary or secondary basis, to service, any incident of 
service, or any service-connected disability has been 
presented.  Moreover, to whatever extent he was found to be 
disabled during purported post-service employment with the 
CIA or State government, as has been indicated in the record, 
no disability other than those mentioned above has been 
adjudicated as related to the veteran's military service.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the claimed causal 
relationship between the veteran's death and his military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, although the Board expresses high regard for the 
veteran's long and honorable military career, and is are 
sympathetic with the appellant's loss of her husband, we find 
a lack of competent medical evidence to warrant a favorable 
decision in this matter.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease or service connected disability and the 
conditions that caused or contributed to the cause of death 
of the veteran.  The preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of her husband's death.

C.  Chapter 35 Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board has determined that the veteran did 
not die due to a service-connected disability.  The record 
also reflects that he did not have a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability at the time of his death.  The record 
shows that at the time of the veteran's death in June 2001, 
none of his service-connected disabilities was rated as 
totally disabling, and that his combined disability rating 
was 10 percent.  Moreover, the record shows that none of his 
service-connected disabilities was at any point during his 
lifetime rated as 100 percent disabling.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive education benefits.  38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


